PER CURIAM. Jakheeno Stewart appeals from the sentence imposed by the District Court1 after he pleaded guilty to a gun charge. His counsel has moved to withdraw and has submitted a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), questioning the reasonableness of Stewart’s sentence. After review, we conclude that the district court did not impose an unreasonable sentence. There was no indication that it overlooked a relevant 18 U.S.C. § 3553 factor or committed a clear error of judgment in weighing relevant factors. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007) (standard of review). We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we find no nonfrivolous issues for appeal. We affirm the sentence and grant counsel leave to withdraw.  . The Honorable James M. Moody, Jr., United . States District Judge for the Eastern District of Arkansas.